Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
1.	The disclosure is objected to because of the informalities, inter alia, each part of the claimed invention such as the center axis of the O-ring in claim 8 (see Pub. No. US 20210362803 (Pub.’803) of this application at ¶ 102) should have been designated by a reference character.  See MPEP §§ 608.01(o) and (g).  Appropriate correction is required.
2.	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Prior Art Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

3.	Claims 1-3, 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kolm (US 3,802,200) in view of Harada (US 20080310971).
	Claim 1
Kolm teaches a piston assembly 26 (FIGS. 3-4, id. 2:19-66) for a human-powered vehicle, the piston assembly comprising: 
a main body 26 configured to be movable from a rest position to an actuated position along an actuation direction in a cylinder bore 14 (2:3-13); and
a primary seal 34, 35 (FIGS. 3-4) including a primary seal body 34 engaged the main body 26 (2:32-66), and having a primary lip portion (at 34 in FIG. 3 or 4, see Appendix 1 (Ap. 1)) configured to be in contact with the cylinder bore 14 in an arranged state where the piston assembly 26 is arranged in the cylinder bore 14, the primary seal 34, 35 further including a biasing part (Ap. 1) configured to be in contact with an outer circumferential surface of the main body 26 to outwardly bias the primary lip portion of the primary seal body 34 in the arranged state.
Kolm teaches the invention substantially as claimed.  However, Kolm does not teach the primary seal body being made of a resin material and arranged on the main body of the piston.
Harada teaches the primary seal body 18 (FIG. 3) being made of a resin material (¶ 32) and arranged on the main body of the piston 8 (¶ 8) so that the primary seal, inter alia, can be molded, is low in cost and provides a simpler structure (¶¶ 32, 34 and 35).  As noted, the resin material and the arrangement of the seal on the main body of the piston is well known.  See MPEP § 2144.03 and, e.g., the resin seal 20 in Durham et al. (US 3,940,938); FIG. 1 of Chen (US 7,497,309); FIG. 7 of Nakai et al. (US 20190039684); and/or other references classified in, e.g., CPC symbols B62L3/023 and B62K23/06.
It would have been obvious to a person having ordinary skill in the art (PHOSITA) before the effective filing date (EFD) of the application to select the resin material for forming Kolm’s primary seal and to arrange Kolm’s primary seal on the main body of the piston since it would make, inter alia, the primary seal being molded,  low in cost and a simpler structure as taught or suggested by Harada.  It is well settled that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); Ritchie v. Vast Resources Inc. d/b/a Topco Sales, Fed. Cir., No. 2008-1528, 4/24/09; and In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) cited in MPEP § 2144.07.  See also stare decisis regarding rearrangement of parts in MPEP § 2144.04.  Put differently, the making of Kolm’s primary seal of resin and the rearrangement of Kolm’s primary seal would not have been uniquely challenging to the PHOSITA because it is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for the improvement."  KSR Int'l. Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) and it “does no more than yield predictable results.”  KSR at 1739.     
Claim 2
Kolm’s biasing part (Ap. 1) is made of rubber material as taught or suggested by Harada (id. ¶ 32).
Claim 3
Please see claims 1-2 above. 
Claim 5
Kolm’s primary lip portion (Ap. 1) includes a cylindrical outer contact surface (Ap. 1) configured to be in contact with the cylinder bore 14 in the arranged state.
Claim 14
Kolm teaches a secondary seal 32 (FIGS. 3-4) arranged on the main body 26 upstream of the primary seal 34 with respect to the actuation direction.  Ibid. 2:19-31.
4.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kolm in view of Harada as applied to claim 5 above, and further in view of Balsells’205 (US 6,264,205).
Kolm and Harada teaches the invention substantially as claimed.  However, Kolm and Harada do not teach the primary lip portion including a first annular chamfer surface and a second annular chamfer surface, the cylindrical outer contact surface being disposed between the first and second annular chamfer surfaces.
Balsells’205 teaches the primary lip portion (e.g., FIGS. 13-15) of the primary seal 202 including a first annular chamfer surface (see Appendix 2 (Ap. 2)) and a second annular chamfer surface (Ap. 2), the cylindrical outer contact surface (Ap. 2) being disposed between the first and second annular chamfer surfaces (Ap. 2) in order to, inter alia, provide a means for sealably engaging a housing bore 208 (id. 7:65-8:6).
It would have been obvious to the PHOSITA before the EFD of the application to change the shape of Kolm’s primary lip portion of Kolm’s primary seal including the first and second annular chamfer surfaces, and the cylindrical outer contact surface being disposed between the first and second annular chamfer surfaces since it would, inter alia, provide the means for sealably engaging Kolm’s housing/cylindrical bore as taught or suggested by Balsells’205.  See KSR and In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which the PHOSITA would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.) cited in MPEP § 2144.04.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

5.	Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kolm in view of Harada as applied to claim 1 above, and further in view of Balsells’316 (US 5,984,316).
	Claim 7
	Kolm and Harada teach the invention substantially as claimed.  However, Kolm and Harada does not teach the primary seal body having an annular inner surface that is configured to be in contact with the biasing part in the arranged state.  
	Balsells’316 teaches the seal body 12 having an annular inner surface (at 34 in FIG. 1)  configured to be in contact with the biasing part 34, 30 in the arranged state in order to provide an outward radial for biasing the primary lip portion (20 in FIG. 1) of the seal 12 (id. 3:59-4:6).
	It would have been obvious to the PHOSITA before the EFD of the application to form Kolm’s seal body having an annular inner surface configured to be in contact with the biasing part in the arranged state since it would provide an outward radial for biasing the primary lip portion of Kolm’s primary seal in Kolm’s piston assembly modified by Harada as taught or suggested by Balsells’316.
	Claim 9 
	Kolm and Harada teach the invention substantially as claimed.  However, Kolm and Harada does not teach the resin material including one of a polytetrafluoroethylene (PTFE or Teflon) and a polyethylene.
Balsells’316 teaches PTFE for making the seal 12 in order to have a very low friction (id 3:59-4:6).
It would have been obvious to the PHOSITA before the effective filing date (EFD) of the application to select PTFE for forming Kolm’s primary seal since it would have a very low friction as taught or suggested by Balsells’316.  See KSR, Sinclair, Ritchie, In re Leshin, and MPEP § 2144.07 supra.
6.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kolm in view of Harada  as applied to claim 1 above, and further in view of Durham et al. (US 3,940,938).
Kolm and Harada teach the invention substantially as claimed.  However, Kolm and Harada does not teach the resin material including a polyimide filled PTFE.
Durham teaches the polyimide filled PTFE for making the seal ring 12 in order to maintain required flexibility, elasticity and resiliency throughout a wide temperature range (id 2:38-68).
It would have been obvious to the PHOSITA before the EFD of the application to select polyimide filled PTFE for forming Kolm’s primary seal since it would maintain required flexibility, elasticity and resiliency throughout a wide temperature range as taught or suggested by Durham.  See KSR, Sinclair, Ritchie, In re Leshin, and MPEP § 2144.07 supra.
7.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kolm in view of Harada as applied to claim 1 above, and further in view of Lin et al. (US 20090120751).
Kolm and Harada teach the invention substantially as claimed.  However, Kolm and Harada do not teach the main body including a first part and a second part coupled to the first part, the first part having a first axial abutment surface facing the primary seal, the second part having a second axial abutment surface facing the primary seal, and the primary seal being located axially between the first and second axial abutment surfaces.
Lin teaches the main body including a first part 51, 513 (FIG. 2) and a second part 514 (FIG. 2) coupled to the first part 51, 513, the first part 51, 513 having a first axial abutment surface (unnumbered in FIGS. 3-5) facing the primary seal 515 (FIGS. 3-5), the second part 514 having a second axial abutment surface (unnumbered in FIGS. 3-5) facing the primary seal 515, and the primary seal 515 being located axially between the first and second axial abutment surfaces in order to be less limited in manufacturing and reduce the manufacturing cost.  Ibid. ¶¶ 7-8, 15 et seq., and claims 1-19.
It would have been obvious to the PHOSITA before the EFD of the application to form Kolm’s main body including a first part and a second part coupled to the first part, the first part having a first axial abutment surface facing the primary seal, the second part having a second axial abutment surface facing the primary seal, and the primary seal being located axially between the first and second axial abutment surfaces since it would be less limited in manufacturing and reduce the manufacturing cost as taught or suggested by Lin.
8.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kolm in view of Harada as applied to claim 1 above, and further in view of Gohr et al. (US 20120085090).
Kolm and Harada teach the invention substantially as claimed.  However, Kolm and Harada do not teach the secondary seal being made of a different material from the material of the primary seal.
Gohr teaches the secondary seal 20 being made of a different (rubber) material from the resin material of the primary seal 34 in order to reduce the wear and damage and increase the life cycle of the seals 20 and 34 (id. ¶¶ 3-4, 38, 40-43; claims 1-20).
It would have been obvious to the PHOSITA before the EFD of the application to select form different materials for making Kolm’s primary and secondary seals since it would reduce the wear and damage and increase the life cycle of the seals as taught or suggested by Gohr.  See KSR, Sinclair, Ritchie, In re Leshin, and MPEP § 2144.07 supra.
Nonstatutory Double Patenting Rejections
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
2.	Claims 1, 3 and 14-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of copending Application No. 16877873 (Appl.’873) published as Pub. No. US 2021036802. Although the claims at issue are not identical, they are not patentably distinct from each other because Applicant apparently used a slightly different terminology in order to claim the same or substantially the same invention.  In re Griswold, 365 F.2d 834, 150 USPQ 804 (CCPA 1966) cited in MPEP § 804.02. See the comparison of claims 1, 3 and 14-15 of this application and claims 1 and 6 of Appl.’873 below.
	          Common		     	      	This Appl.		        		Appl.’873
main body					claim (cl.) 1, 3				cl. 1		
primary seal					cl. 1, 3					cl. 1
primary lip portion				cl. 1, 3					cl. 1
biasing part 					cl. 1, 3					cl. 6
secondary seal					cl. 14, 15				cl. 1
different materials (cl. 15)	first and second seal materials (cl. 1)				
Although, claim 1 of Appl.’873 further claims the secondary seal material being more elastic than the first seal material, meanwhile, claims 1, 3 and 14-15 of this application do not; however, the claimed piston assembly in this application inherently has the secondary seal material being more elastic than the first seal material as evidenced by the disclosure of this application (Pub.’803 ¶¶ 83 and 100).  
It would have been obvious to the PHOSITA before the EFD of the application to form the piston assembly in claims 1, 3 and 14-15 of this application as taught or suggest by claims 1 and 6 of Appl.’873 since each claimed element in claims 1, 3 and 14-15 of this application is also explicitly or implicitly claimed in claims 1 and 6 of Appl.’873.  See Sun Pharm. Indus., Ltd. v. Eli Lilly & Co., 625 F.3d 719; 96 USPQ2d 1830 (Fed. Cir. 2010); unpublished In re Hitachi Metals, Ltd., Fed. Cir., No. 2014-1690, 3/17/15; and Abbvie Inc. v. The Mathilda & Terrence Kennedy Inst. of Rheumatology Trust, Fed. Cir., 2013-1545, 8/21/14 cited in MPEP §§ 804 and 804.02. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Indication of Allowable Subject Matter
Claims 4, 8 and 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
2.	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
a.	Balsells’344 (US 4,830,344) teaches a seal 10 having the shape of an O-ring and a biasing part 14; 
b.	Balsells’829 (EP 3315829 A1) teaches a seal 120 including a biasing part 124 (id. abstract); and
c.	Bradley et al. (EP 3043102 A1) teaches primary and secondary seals in FIG. 9.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH LUONG whose telephone number is (571) 272-7109. The examiner can normally be reached Monday-Friday, 9:00 AM ET – 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VINH LUONG/Primary Examiner, Art Unit 3656